—Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about May 9, 1994, which in an action for sex and race discrimination and sexual harassment, insofar as appealed from as limited by defendant’s brief, denied defendant’s mo*190tion to dismiss the causes of action based on the New York City Human Rights Law (Administrative Code of City of NY § 8-101 et seq.), unanimously affirmed, with costs.
We agree with the IAS Court that plaintiffs allegation that "[t]he offices of [defendant] relevant to this complaint” are located in New York City and White Plains, New York, is sufficient, for pleading purposes, to show that at least part of the activity complained of took place in New York City, and is thus cognizable under the New York City Human Rights Law. While that law does not provide a private cause of action for aggrieved individuals before its effective date of September 16, 1991, plaintiff has alleged discriminatory practices of a continuing nature, such that the dates of occurrence can be deemed any time subsequent to the inception of the practices up to the time of the cessation (cf., 9 NYCRR 465.3 [e]; State Div. of Human Rights v Marine Midland Bank, 87 AD2d 982). We have considered defendant’s other arguments and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.